DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2020-12-11 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.
Priority
Priority to parent application US 16/174282 filed 2018-10-30 (now US Patent US10869312) is acknowledged. 
Priority to provisional application US 62/579399 filed 2017-10-31 is acknowledged. 
The Examiner reviewed US62579399 with respect to the claimed invention and purports that the claimed invention is not supported by US62579399. Independent claims are directed to subject matter of FIG. 16 of the instant application where the second DCI indicates a switching time; the switching time compared to a transmission time to determine whether to ignore a DCI.  US62579399 lacks a corresponding embodiment and there is no FIG. 16 or other equivalent embodiment in US62579399. The closest description is FIG. 15 and para. 00311 of US62579399, but this describes an embodiment where the transmission time of the second DCI itself is compared to the transmission time of the one or more first TBs (this also corresponds to the same embodiment described in the instant application’s FIG. 15).
Consequently, the effective priority date provided to the claimed invention is 2018-10-30, which is the filing date of parent US16174282 which supports the claimed subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-10 of U.S. Patent No. US10869312. 
Claim(s) 1-10
The claims are unpatentable over claim(s) 1-10 of U.S. Patent No US10869312. 

the first receiving step for receiving configuration parameters for the first and second BWP is omitted 
the UL grant is broadened to just a grant (i.e., without specifying a UL or DL direction)
Consequently, instant claim 1 is anticipated by method claim 1 of U.S. Patent No US10869312 and therefore the claims are not patently distinct. Instant dependent claims 2-10 are respectively the same as dependent claims 2-10 of U.S. Patent No US10869312 and therefore instant dependent claims 2-10 are also not patently distinct from their dependent counterparts claims 2-10 of U.S. Patent No US10869312.
With regards to any other differences, although the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter over the prior art but rejected to herein.
Claim(s) 1-10
The claim(s) include allowable subject matter with respect to the prior art and would be allowable if:
 (i) Rewritten in independent form including all of the limitations of the base claim and any intervening claims.
double patent rejections), including rejections/objections directed to base and intervening claims.
(iii) In cases where claim limitations were unclear/indefinite and the Examiner indicated what he/she thought what the limitations attempted to convey, any clarifying amendments would need to be commensurate with the Examiner’s interpretation.

Claim(s)  is/are indicated as having allowable subject matter and is considered allowable.
Claim(s) 11-20

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims 1, 11 requires that a second DCI includes an indication of a switching time for switching from a first BWP to second BWP at the switching time. Accordingly, the Examiner has interpreted that the second DCI effectively has some field or value within it that identifies a switching time; the switching time is not interpreted to be the time when the transmission or receipt of the second DCI occurs (this is taught by prior art by Chou as discussed below). Further, the claim requires ignoring a UL grant of the first DCI in response to the switching time of the switching being earlier than the transmission time indicated by the first DCI. That is, the invention implicitly requires a comparison of the transmission time of the first DCI and switching time indicated within the second DCI in order to perform the ignoring.
The below identifies the closest prior art and how the art is different from the claimed invention:
Chou - US20180183551 teaches a first DCI that causes a device to transmit on a first BWP. Subsequent, the first DCI gets overridden (i.e., ignore or discarded) when a second DCI is 
PARK - US20190104543 teaches a switching time included a DCI but does not teach ignoring a UL grant of the first DCI in response to the switching time of the switching being earlier than the transmission time.
Other relevant art is discussed below.

Relevant Cited References
US20200053724 teaches ignoring a DCI that is a command for BWP switch.
US20190103953 teaches ignoring a DCI based on whether a BWP switch command occurs outside a first three OFDM symbol. 
US20200186319 teaches ignoring a DCI based on whether a BWP switch command occurs outside a first three OFDM symbol.
US20200260414 teaches ignoring a fallback DCI that is received after a BWP switching command.
US20210250914 teaches ignoring a fallback DCI that is received after a BWP switching command.
US20190306841 teaches ignoring a DCI with DAI value 1 if the DCI is transmitted in an occasion prior to (finishing) BWP switching

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415